Citation Nr: 0708999	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for defective hearing. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to August 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  That decision also denied service connection 
for hypertension, the veteran filed a timely notice of 
disagreement, and he was issued a statement of the case in 
June 2004.  As a substantive appeal is not of record for this 
issue, it is not in appellate status.  38 U.S.C.A. 
§ 7105(d)(3).

The veteran's representative has raised the issue of 
entitlement to service connection for otorrhea of the left 
ear.  This issue is referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  In a September 1983 rating decision, the RO denied the 
veteran's original claim for service connection for defective 
hearing; the veteran did not file a timely appeal and the 
decision became final.

2.  In a November 1990 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for defective hearing on the basis 
that the evidence presented failed to establish a 
relationship between current hearing loss disability and any 
incident in the veteran's military service.

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the Board's November 
1990 decision is not material.




CONCLUSIONS OF LAWS

1.  The November 1990 Board decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for defective hearing is final.  38 
U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1990).

2.  New and material evidence has not been received since the 
November 1990 Board decision to reopen the veteran's claim 
for entitlement to service connection for defective hearing.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In the context of a claim to reopen, the VA must 
examine the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

The Board concludes that the notice provided to the veteran 
by RO letters sent in May 2003 and June 2003, as well as a 
July 2003 rating decision and June 2004 Statement of the Case 
(SOC), adequately informed the veteran of the information and 
evidence needed to substantiate his claim to reopen, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to his claim.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The May 2003 letter 
explained the terms "new" and "material" to the veteran and 
informed him of the type of evidence that would be considered 
new and material.  See Kent, supra.  

The rating decision explained the basis for denying the 
application to reopen the claim.  The SOC cited in full the 
provisions of 38 C.F.R. §§ 3.159 and 3.156, and again 
notified him of the prior evidence of record and prior basis 
for denial.  The veteran had additional time to respond to 
this notice, and the claim was subsequently readjudicated in 
an October 2004 Supplemental SOC.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  As the Board 
concludes below that new and material evidence was not 
presented or secured, any questions as to the appropriate 
degree of disability or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the veteran's service medical 
records were previously of file.  The RO obtained his recent 
VA clinical records.  In a statement received in July 2003, 
the veteran reported having two hearing tests conducted at 
the Dallas, Texas VA Medical Center (VAMC) "over 10-years 
ago."  A review of the record shows that the veteran was 
provided two hearing tests during VA examination conducted at 
the Dallas VAMC in August 1983.  There are no outstanding 
requests to obtain any private medical records for which the 
veteran has both identified and authorized VA to obtain on 
his behalf.  Absent a reopening of the claim, VA has no duty 
to obtain medical examination or opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).  There is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claim.



B.  Analysis

In a September 1983 rating decision, the RO denied the 
veteran's original claim for service connection for defective 
hearing, based on a finding that there was no evidence he 
manifested a hearing loss as defined by VA regulations, as 
demonstrated by an August 1983 VA audiometry examination.  
Other evidence consisted of the veteran's service medical 
records which noted that an entrance examination noted 
defective hearing of both ears.  A retest noted slight 
defective hearing of the right ear.  A separation examination 
noted a slight defective hearing of the right ear.

The veteran was informed of the RO's decision, but he did not 
file a notice of disagreement.  Hence, the September 1983 
rating decision became final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1983).  Furthermore, because 
he did not appeal the decision, this, in turn, means there 
must be new and material evidence during the years since to 
reopen his claim and warrant further consideration on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In a November 1990 decision, the Board noted that the veteran 
submitted evidence which noted the presence of hearing loss 
diagnosed in February 1988, and denied the petition to reopen 
the claim, based on a finding that the evidence presented 
failed to establish a relationship between current hearing 
loss and any incident in the veteran's military service.  
This decision is final.  38 U.S.C. § 4004(b) (1988); 38 
C.F.R. § 19.104 (1990).

Although, as required in the decision at issue, the RO 
determined whether new and material evidence had been 
received to reopen this previously denied claim, so, too, 
must the Board make this threshold preliminary determination 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

And if the Board finds that no such evidence has been 
submitted, the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  However, when determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The veteran filed his petition to reopen the claim in March 
2003.  In statements and testimony, he contends that his 
military occupational specialty as a military policeman 
exposed him to frequent gunfire in service, and that this 
acoustic trauma caused his defective hearing.   

Regarding petitions to reopen, as here, filed on or after 
August 29, 2001, Title 38 of the Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

The veteran submitted, or the RO obtained, a VA examination 
conducted in May 2003 showing a diagnosis of probable mild 
sensorineural hearing loss.  VA ear disease and audiological 
examinations dated in May 2005 are also of record.  These 
examinations diagnosed mild bilateral hearing loss.  This 
evidence, although new, is not material.  Medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in- service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  None of these records documented treatment for 
defective hearing during the immediate post-service period, 
and they did not relate the veteran's current hearing loss to 
his military service.  In fact, the VA ear disability 
examination report noted that there was no evidence in the 
veteran's claims file that he experienced acoustic trauma in 
service, and there was no cause and effect between his 
military duty and hearing loss.  

To the extent his hearing testimony and statements restates 
contentions already on file, they do not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Even if the veteran's assertions were new, "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence and his claim for 
service connection for defective hearing is not reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for defective hearing has not 
been reopened. 



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


